   21-10082-jlg Doc 9-2 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit A to
        Nisselson Declaration - Proposed Order Scheduling Hearing Pg 1 of 4


                   Motion Hearing Date: ________ __, 2021 at __:00 _.m., prevailing Eastern time
               Deadline to File Objections: _______ __, 2021 at __:00 _.m., prevailing Eastern time

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                            Chapter 7
 MEDICI 326 GRAND LLC,
                                                            Case No. 21-10073-jlg
                           Debtor.
 In re
                                                            Chapter 7
 MEDICI 1150 N. AMERICAN STREET LLC,
                                                            Case No. 21-10074-jlg
                           Debtor.
 In re
                                                            Chapter 7
 MEDICI 171 N. ABERDEEN LLC,
                                                            Case No. 21-10075-jlg
                           Debtor.
 In re
                                                            Chapter 7
 MEDICI 186 N. 6TH LLC,
                                                            Case No. 21-10076-jlg
                           Debtor.
 In re
                                                            Chapter 7
 MEDICI 251 DEKALB LLC,
                                                            Case No. 21-10077-jlg
                           Debtor.
 In re
                                                            Chapter 7
 MEDICI 320 FLORIDA LLC,
                                                            Case No. 21-10078-jlg
                           Debtor.




{11888253:1}
   21-10082-jlg Doc 9-2 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit A to
        Nisselson Declaration - Proposed Order Scheduling Hearing Pg 2 of 4


 In re
                                                          Chapter 7
 MEDICI 629 E. 5TH LLC,
                                                          Case No. 21-10079-jlg
                         Debtor.
 In re
                                                          Chapter 7
 MEDICI 890-911 JEFFERSON AVENUE
 LLC,                                                     Case No. 21-10080-jlg

                         Debtor.
 In re
                                                          Chapter 7
 QUARTERS PROPERTIES USA, INC.,
                                                          Case No. 21-10081-jlg
                         Debtor.
 In re
                                                          Chapter 7
 QUARTERS SERVICES USA, LLC,
                                                          Case No. 21-10082-jlg
                         Debtor.

     ORDER SCHEDULING HEARING ON SHORTENED NOTICE TO CONSIDER
    MOTION OF TRUSTEE FOR ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 305(a),
      AND 707(a) DISMISSING DEBTORS’ BANKRUPTCY CASES FOR CAUSE

         UPON the motion for order shortening time dated January 23, 2021 of Alan Nisselson

(the “Trustee”), interim trustee for the above-captioned related chapter 7 Debtors, and the

Trustee’s supporting declaration, for the entry of an Order Scheduling Hearing on shortened

notice to consider the Trustee’s motion to dismiss the Debtors’ captioned chapter 7 bankruptcy

cases for cause (“Motion to Dismiss”), it is hereby

         ORDERED, that:

         1.    A Hearing shall be held before The Honorable James L. Garrity, Jr., United States

Bankruptcy Judge, on __________ __, 2021 at __:__ a.m., prevailing Eastern time, or as soon

thereafter as counsel may be heard, in his Courtroom 601 at the United States Bankruptcy Court,

Alexander Hamilton U.S. Customs House, One Bowling Green, New York, New York 10004, to

consider granting the relief sought by the Trustee in the Motion to Dismiss (the “Hearing”).


{11888253:1}                                    2
   21-10082-jlg Doc 9-2 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit A to
        Nisselson Declaration - Proposed Order Scheduling Hearing Pg 3 of 4




         2.    Pursuant to General Order M-543 (available on the Court’s Website at

http://www.nysb.uscourts.gov/news/general-order-m-543-court-operations-under-exigent-

circumstances-created-covid-19), the Hearing will be conducted telephonically pending

further order of the Bankruptcy Court. Unless the Bankruptcy Court provides otherwise,

parties wishing to participate in the Hearing telephonically must register with Court

Solutions LLC. Information on how to register with Court Solutions LLC can be found in

General Order M-543. All attorneys, witnesses and parties wishing to appear at, or attend,

the Hearing must also refer to the Court’s guidelines for telephonic appearances, which is

available on the Court’s Website at http://www.nysb.uscourts.gov/content/judge-james-l-

garrity-jr.

         3.    Notice of the Hearing shall be made by serving no later than one business day

after the entry of this Order Scheduling Hearing by (one) (or two) day overnight delivery, by

ECF, or, if available, electronic mail, copies of this Order Scheduling Hearing, the Motion to

Dismiss, and the Trustee’s supporting declaration with exhibits, upon (i) the U.S. Trustee’s

Office, U.S. Federal Office Building, 201 Varick St., Room 1006, New York, New York 10014,

Attn. Greg Zipes, Esq.; (ii) attorneys for Debtors, K&L Gates LLP, One Newark Center, 10th

Floor, Newark, New Jersey 07102, Attn: David S. Catuogno, Esq.; (iii) all creditors listed by the

Debtors with their bankruptcy petitions and any entities having filed proofs of claim; and (iv) all

entities having filed a notice of appearance and demand for notice by the date of the Motion to

Dismiss.

         4.    Any objection to the relief requested in the Motion to Dismiss shall (i) be in

writing, (ii) comply with the Bankruptcy Rules and the Local Bankruptcy Rules of this Court,

(iii) set forth the name of the objecting party and state with particularity the legal and factual


{11888253:1}                                    3
   21-10082-jlg Doc 9-2 Filed 01/24/21 Entered 01/24/21 19:28:30 Exhibit A to
        Nisselson Declaration - Proposed Order Scheduling Hearing Pg 4 of 4


basis for such objection, and (iv) be filed with the Bankruptcy Court electronically in accordance

with the Court’s General Order M-242 (General Order M-242 and the User’s Manual for the

Electronic Case Filing System can be found at www.nysb.uscourts.gov, the Court’s Website),

with two, single-sided hard copies delivered to the Chambers of The Honorable James L.

Garrity, Jr., United States Bankruptcy Court, One Bowling Green, New York, New York 10004,

and served upon (a) Windels Marx Lane & Mittendorf, LLP, counsel for the Trustee, 156 West

56th     Street,     New     York,    New      York     10019,    Attn:    Alan    Nisselson,    Esq.

(anisselson@windelsmarx.com) and Leslie S. Barr, Esq. (lbarr@windelsmarx.com), and (b) the

Office of the United States Trustee for the Southern District of New York, 201 Varick Street,

Suite 1006, New York, New York 10014, Attn.: Greg Zipes, Esq., such that any such objection is

received and filed no later than ___________ __, 2021 at _:00 p.m., prevailing Eastern time.

         5.        Copies of this Order Scheduling Hearing, the Motion to Dismiss, and the

Trustee’s supporting declaration with exhibits, shall be on file and available from the Office of

the Bankruptcy Clerk on its Internet website at www.nysb.uscourts.gov. A Pacer password is

required to access documents on the Court’s website.

         6.        The giving of notice as set forth in this Order Scheduling Hearing shall constitute

good, sufficient and adequate notice of the Hearing and the relief requested in the Motion to

Dismiss.

         7.        Objecting parties must attend the Hearing telephonically in person or by counsel.

The Hearing on any aspect of the Motion to Dismiss may be adjourned from time to time without

further notice, other than the announcement of such adjournment in open Court.

Dated: New York, New York
       January __, 2021
                                         _______________________________________
                                         UNITED STATES BANKRUPTCY JUDGE



{11888253:1}                                        4
